Exhibit 10.1




 
LSI CORPORATION
 
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
On the grant date (the “Grant Date”) shown on the attached Notice of Grant of
Stock Option (the “Notice of Grant”), LSI Corporation granted you a Nonqualified
Stock Option under the LSI Corporation 2003 Equity Incentive Plan (the “Plan”)
covering the number of shares of LSI common stock indicated on the Notice of
Grant. The Notice of Grant and this agreement collectively are referred to as
the “Agreement”. Capitalized terms that are not defined in this agreement or the
Notice of Grant have the same meaning as in the Plan.
 
1. Grant of Option. LSI has granted you a nonqualified stock option to purchase,
on the terms set forth in this Agreement and the Plan, all or any part of the
Number of Shares shown on the Notice of Grant. The option is a separate
incentive in connection with your employment and is not in lieu of any salary or
other compensation for your services. The option is not an incentive stock
option as defined in Section 422 of the Internal Revenue Code.
 
2. Exercise Price. The price per Share at which you can purchase LSI common
stock under this option (the “Exercise Price”) is the Exercise Price shown on
the Notice of Grant.
 
3. When the Option Becomes Exercisable. Except as otherwise provided in this
Agreement, the option becomes exercisable with respect to the numbers of Shares
and on the dates shown on the Notice of Grant. You may not exercise any portion
of your option that is not exercisable. Your right to exercise the option will
terminate on the Expiration Date shown on the Notice of Grant or earlier if
provided in this Agreement or in the Plan.
 
4. Effect of Your Termination of Service.
 
                         (a) Termination of Employment. Except as provided in
paragraph 4(b) or 4(c), if you have a Termination of Service for any reason,
your right to exercise any portion of your option that is exercisable when your
employement ends will terminate 90 days after the date of your Termination of
Service or, if earlier, the Expiration Date shown on the Notice of Grant.
 
         (b) Death or Disability. If you have a Termination of Service because
you die or become totally disabled, any portion of your option that was
exercisable on the date of your Termination of Service will remain exercisable
until the earlier of 12 months from that date and the Expiration Date shown on
the Notice of Grant.
 
         (c) Discharge for Misconduct. If you have a Termination of Service
because of your Misconduct (as defined below), your right to exercise this
option will terminate immediately when your employment ends.  "Misconduct means
(i) willful breach or neglect of duty; (ii) failure or refusal to work or to
comply with LSI's rules, policies, or practices; (iii) dishonesty; (iv)
insubordination; (v) being under the influence of drugs (except to the extent
medically prescribed) while on duty or on LSI premises (or those of an
Affiliate); (vi) conduct endangering, or likely to endanger the health or safety
of another employee, any other person or the property of LSI or an Affiliate;
(vii) your violation of LSI's Standards of Business Conduct, or (viii)
conviction of, or plea of nolo contendere to, a felony.
 
         (d) A leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by LSI or the
Affiliate employing you will not be deemed a Termination of Service.
 
5. Who Can Exercise the Option.  Except as otherwise determined by the Committee
in its sole discretion, during your lifetime, only you can exercise your option.
 
6. Your Option is Not Transferable.  Except as otherwise provided in this
Agreement, you may not sell, transfer, pledge, assign, hypothecate or otherwise
dispose of your option or your rights under this Agreement (whether by operation
of law or otherwise) and your option shall not be subject to sale under
execution, attachment or similar process.  Upon any attempt to sell, transfer,
pledge, assign, hypothecate or otherwise dispose of your option, or of any
rights under this Agreement, or upon any attempted sale under any execution,
attachment or similar process, your option will terminate immediately.
 
7. Exercise Procedure. To exercise this option, you must give notice of exercise
and pay the exercise price in such form and at such, time, place and/or manner
as LSI may designate. When LSI deems it necessary or desirable for regulatory
reasons, LSI may require that when you exercise this option, you must
simultaneously sell the shares you purchase.
 
8. Tax Withholding and Payment Obligations. If LSI determines that it and/or an
Affiliate will withhold or collect any Tax Obligations as a result of your
option, you must make arrangements satisfactory to LSI to satisfy all
withholding and/or collection requirements and you may not exercise this option
until you do so. You acknowledge that you have the ultimate liability for any
and all Tax Obligations imposed on you and that LSI and any Affiliate that
employs you (a) make no representations or undertaking regarding treatment of
those Tax Obligations; and (b) do not commit to take any action to reduce or
eliminate your liability for Tax Obligations. To the maximum extent permitted by
law, LSI and any Affiliate that employs you have the right to retain without
notice from salary or other amounts payable to you, amounts sufficient to
satisfy any Tax Obligations that LSI determines has not or cannot be satisfied
through other means. By [signing the Notice of Grant] [accepting this Award],
you expressly consent to any additional cash withholding under this paragraph 8.
 
9. Agreement Not To Solicit LSI Employees.  You agree that, without LSI’s prior
written consent, you will not solicit (or induce or encourage others to solicit)
any employee of LSI or any Subsidiary to leave their employment with LSI or any
Subsidiary. This agreement applies both while you are employed by LSI or any
Subsidiary and for a period of 12 months after your employment with LSI or any
Subsidiary ends, and is in addition to your separately enforceable obligations
under existing intellectual property and non-disclosure agreements, and under
common law. You and LSI agree that the precise amount of damages LSI will
experience if you violate your agreement in the first sentence of this paragraph
9 would be impracticable or extremely difficult to calculate or prove, and that
$125,000 (the “Liquidated Damages”) constitutes a best estimate of those damages
for each employee solicited or induced.  You agree that, if you violate your
agreement in the first sentence of this paragraph 9, for each employee solicited
or induced, at LSI's election:  (i) you will pay the Liquidated Damages amount
to LSI within 45 days of LSI’s written request; or (ii) LSI may cancel any
unexercised portion of this Option and/or any other options to purchase LSI
Shares you hold, and you will pay to LSI any remaining portion of the Liquidated
Damages amount within 45 days of LSI’s written request. The value of any options
that LSI so cancels may not exceed the Liquidated Damages amount multiplied by
the number of employees solicited or induced. LSI will calculate that value on
the cancellation date using the valuation methodology it then uses for financial
reporting purposes.
 
10. Suspension of Exercisability.
 
(a) If at any time LSI determines that the listing, registration or
qualification of the Shares upon any securities exchange or under any state,
federal or foreign law, or the consent or approval of any governmental
regulatory authority, is necessary or desirable as a condition of the purchase
of Shares hereunder, this option may not be exercised, in whole or in part,
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
LSI.  LSI shall make reasonable efforts to meet the requirements of any such
state, federal or foreign law or securities exchange and to obtain any such
consent or approval of any such governmental authority.
 
(b) LSI may designate times when you cannot exercise this option in connection
with corporate events such as a stock split, reverse stock split,
reclassification, spin-off, merger or change-in-control transaction. If the
option is scheduled to expire during one of those periods, you will need to
exercise the option before that period begins.
 
11. No Rights of Stockholder.  You will not have any of the rights of a
stockholder of LSI in respect of any of the Shares issuable upon exercise of
this option until those Shares are delivered to you or deposited in your account
at LSI’s designated broker.
 
12. No Effect on Employment or Future Awards.
 
(a)           Your employment with LSI or one of its Affiliates is on an at-will
basis only, subject to applicable law and the terms of any employment agreement
you may have with LSI or an Affiliate.  Nothing in this Agreement or the Plan is
intended to give you any right to continue to be employed by LSI or any
Affiliate or to interfere with or restrict in any way the right of LSI or the
Affiliate to terminate your employment at any time for any reason whatsoever,
with or without good cause.
 
(b) LSI does not intend by granting this option to you to confer upon you the
right to be selected to receive any future Award under the Plan.
 
13. Address for Notices.  Any notice to be given to LSI under this Agreement
must be in writing and addressed to LSI Corporation, Attn: Stock Administration
Department, Mailstop D-206, 1621 Barber Lane, Milpitas, CA 95035, or such other
address as LSI may designate in writing.
 
14. Maximum Term of Option.  Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.
 
15. Plan Governs.  In the event of a conflict between this Agreement and the
Plan, the Plan will govern.
 
16. Captions.  The captions in this Agreement are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
 
17. Agreement Severable.  If any provision in this Agreement is held invalid or
unenforceable, that invalidity or unenforceability will not be construed to have
any effect on the remaining provisions of this Agreement.
 
18. Modifications.  This Agreement constitutes the entire understanding of the
parties on the subjects covered. Modifications to this Agreement can be made
only in writing by an authorized officer of LSI.
 
19. Governing Law.  This Agreement is governed by the laws of the state of
Delaware, United States, without regard to principles of conflict of laws.
 
20. Electronic Delivery.  LSI may, in its sole discretion, deliver any documents
related to this Award, including materials relating to its Annual Meeting of
Stockholders, by electronic means or request your consent to participate in the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through any on-line or
electronic system established and maintained by LSI or another third party
designated by LSI.
 
21. Committee Actions. All actions taken and all interpretations and
determinations made by the Board or its delegate will be final and binding on
you, LSI and all other interested persons. No member of the Board and no
delegate will have any personal liability for any action, determination or
interpretation made with respect to the Plan or this Agreement.
 
 
Paragraphs 22 through 24 below apply only if you are employed by a subsidiary of
LSI outside the United States.
 
22. Acknowledgment and Waiver.  By [signing the Notice of Grant] [accepting this
Award], you agree that:
 
(a)  
Your participation in the Plan is voluntary.

 
(b)  
Your option is not part of your normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any termination,
severance, resignation, redundancy, or end of service payments, bonuses,
long-service awards, pension or retirement benefits, or similar payments, except
as may be specifically provided for by the applicable plan or agreement.

 
(c)  
The future value of the Shares subject to your option is unknown and cannot be
predicted. It is possible that you will not make any money from this option.

 
(d)  
This option does not create an employment relationship between you and any
entity.

 
(e)  
You have no right to make a claim of entitlement to compensation or damages
because of the expiration or termination this option, or any diminution in value
of the option, or Shares purchased under the Plan. If it should be determined
that you did acquire any such rights, you irrevocably agree to release LSI and
its Affiliates, officers and employees from any such claim to the extent
permitted by applicable law.

 
23. Data Privacy.
 
(a)  
You understand that LSI may hold certain personal information about you,
including but not limited to your name, home address and telephone number, date
of birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in LSI, details of all
options or any other entitlements to shares awarded, canceled, purchased, or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan ("Personal Data");

 
(b)  
You consent to the collection, use, processing, and transfer, in electronic or
other form, of Personal Data by LSI and its Affiliates for the exclusive purpose
of implementing, administering or managing your participation in the Plan and to
the extent required in connection with LSI’s financial reporting.

 
(c)  
You understand that Personal Data may be transferred to any third parties
assisting LSI in the administration of the Plan or involved in LSI’s financial
reporting.

 
(d)  
You understand that the recipients of Personal Data may be located outside your
country of residence, and that the recipient’s country may have different data
privacy laws and protections than your country of residence.

 
(e)  
You authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering or managing your participation in the Plan, including any transfer
of Personal Data as may be required for the administration of the Plan and/or
any subsequent transfer of Shares to your account at a brokerage firm and in
connection with LSI’s financial reporting.

 
(f)  
You understand that Personal Data will be held only as long as necessary to
implement, administer or manage your participation in the Plan.

 
(g)  
You understand that you may, at any time, review the Personal Data, require any
necessary amendments to Personal Data or withdraw the consents herein in writing
by contacting LSI.

 
(h)  
You understand that withdrawing your consent may affect your ability to
participate in the Plan.

 
24. Translation.  If this Agreement or any other document related to the Plan is
translated into a language other than English, and if the translated version is
different from the English language version, the English language version will
take precedence.
 
[Insert the remainder of the document for options awarded to the ELT and the
Corporate Controller:] 25. Acceptance of LSI Policy on Recoupment of
Compensation. By [signing the Notice of Grant] [accepting this Award], you agree
to comply with the LSI Policy on Recoupment of Compensation attached hereto.
 

 


 
 

--------------------------------------------------------------------------------

 

LSI Corporation


Policy on Recoupment of Compensation


Adopted by the Compensation Committee of the Board of Directors on November 12,
2008




Policy Statement


Each “covered individual” must, if requested by the Compensation Committee,
repay or return “covered payments” in the event that the company issues a
material restatement of its financial statements, where the restatement is
caused, in whole or in part, by such individual’s intentional misconduct.


Definitions


“covered individual” means each executive officer of the company, as well as the
company’s corporate controller.


“covered payments” means cash bonuses paid after the date of adoption of this
policy and stock options, restricted stock units and any other equity-based
awards granted under any stock-based plan maintained by the company.


“covered period” means the period beginning on the day the financial statements
that must be restated, or financial results for the latest period covered by
such financial statement, are first made public, whether by press release or
filing with the Securities and Exchange Commission, and ending on the date that
the restated financial statements are first filed with the Securities and
Exchange Commission.


Additional Terms


The Committee anticipates determining the amount that it will recoup in
accordance with the following principles:


·  
Cash bonuses: The portion of any bonus previously paid to a covered individual
that would not have been paid if the company’s financial results had been as
reported in the restatement, excluding the amount of taxes the Committee
believes to be payable by the covered individual in connection with the bonus,
will be subject to recoupment. Bonuses shall not be subject to recoupment if
they were paid more than five years prior to the date on which the company
determined that it would be necessary or appropriate to restate its financial
statements.

·  
Stock options and stock appreciation rights:

o  
Any awards outstanding at the time the Board or a committee of the Board
determines that a restatement is necessary or appropriate, as well as any awards
granted after such time but before a determination is made as to whether the
covered individual’s intentional wrongdoing contributed to the need to restate
the financial statements, will be canceled.

o  
The net amount realized from any award exercised during the covered period will
be subject to recoupment. The net amount will be determined as the amount
receivable by the covered individual upon exercise of the award, less applicable
commissions and fees and the amount of taxes the Committee believes to be
payable by the covered individual in connection with the exercise of the award.

o  
If the covered individual retains any shares after exercising a stock option
during the covered period, the Committee may require those shares to be
returned. In determining the number of shares it will require to be returned,
the Committee may take into account its estimate of the covered individual’s tax
liability in connection with the award and the company’s tax withholding in
connection with the award.

·  
Restricted stock units and similar awards:

o  
Any awards outstanding at the time the Board or a committee of the Board
determines that a restatement is necessary or appropriate, as well as any awards
granted after such time but before a determination is made as to whether the
covered individual’s intentional wrongdoing contributed to the need to restate
the financial statements, will be canceled.

o  
For any awards that vested during the covered period:

§  
If the covered individual still holds any of the vested shares, those shares
will be subject to recoupment.

§  
If the shares were sold, the proceeds of the sale, net of commissions and fees,
will be subject to recoupment.

§  
In determining the amounts subject to recoupment under the two preceding
bullets, the Committee may take into account its estimate of the covered
individual’s tax liability in connection with the award and the company’s tax
withholding in connection with the award.

·  
If the company pays dividends on its common stock, the Committee may seek
additional recoupment based on the dividends paid or payable during the covered
period.

·  
If cash is to be recouped, the Committee may require the payment of interest on
the amount thereof from the date the cash was originally paid to or received by
the covered individual until the date of repayment.

·  
The Committee will have discretion to determine a different amount to be
recouped if believes it to be appropriate under the circumstances.

·  
Recoupment will not be required if the restatement occurred following a change
in control of LSI.



 

 
 

--------------------------------------------------------------------------------

 
